                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


MARTIN ANTONIO SOLOMON,                       2:19-CV-12354-TGB

                 Plaintiff,

                                          OPINION AND ORDER OF
      vs.                                   PARTIAL SUMMARY
                                                DISMISSAL
MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                 Defendants.



                                    I.
     Michigan prisoner Martin Antonio Solomon (“Plaintiff”) has filed a

pro se civil rights complaint pursuant to 42 U.S.C. § 1983 and Title II of

the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq. (“ADA”).

The Court has granted him leave to proceed without prepayment of the

filing fee for this action, despite his status as a three-striker under 28

U.S.C. § 1915(g), due to the serious nature of his allegations. The bulk

of Plaintiff’s complaint concerns his medical care and accommodations in

prison, particularly his lack of access to a handicap-accessible room,

proper and timely catheterization supplies and other medical equipment,

drinking water, a handicap-accessible sink for water and hygiene needs,

regular showers, a call button, diabetic medication, pain medication,

                                    1
physical therapy, medical care after a fall, and proper medical testing for

various ailments. Plaintiff also raises claims concerning his exposure to

allergenic foods (particularly carrots) and the adequacy of his diet,

alleged food tampering, alleged sexual harassment/assault by fellow

prisoners and the failure to protect him and comply with the Prison Rape

Elimination Act (“PREA”), an alleged physical assault by a corrections

officer, discrimination based upon his disability, his placement in

protective custody (arising from prisoner threats), verbal harassment,

the falsification of medical reports, the denial/delay in obtaining copies of

legal papers and medical records and his access to the courts, retaliation,
attempted murder, and conspiracy.

      Plaintiff   names     the   Michigan     Department       of   Corrections

(“MDOC”), several corrections officers (Dillay, Martinez, Umbarger, and
Crance, collectively “COs”), prison nurses/medical care providers (Sindel,

Durham, Bradford, Stone, Russell, Wilson, Catherine, collectively

“medical care providers”), a health unit inspector (Alexander), a state

administrative manager (Griffes), a health unit manager (Poirer), a

grievance coordinator (Hawkins), the warden (Bush), the deputy warden

(Cargor), the assistant deputy warden (Malloy), and unidentified MDOC
policy directors (Jane/John Does) as the defendants in this action and

sues them in their individual and official capacities.1 Plaintiff seeks


  1 Plaintiff also references additional MDOC employees that appear to be
corrections officers (Cox, Keshia, Patton, McQueen, Summers, Ross, Schafer, and
                                        2
declaratory relief, injunctive relief, and monetary damages.             Having

reviewed the complaint, the Court shall dismiss some of its claims

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state

a claim upon which relief may be granted under 42 U.S.C. § 1983 and on

the basis of immunity.

                                       II.

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court

is required to sua sponte dismiss an in forma pauperis complaint before

service on a defendant if it determines that the action is frivolous or

malicious, fails to state a claim upon which relief can be granted, or seeks
monetary relief against a defendant who is immune from such relief. 42

U.S.C. § 1997(e)(c); 28 U.S.C. § 1915(e)(2)(B). The Court is similarly

required to dismiss a complaint seeking redress against government
entities, officers, and employees which it finds to be frivolous or

malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A. A complaint is frivolous if it lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992);

Neitzke v. Williams, 490 U.S. 319, 325 (1989).


Brown) and nurses/medical care providers (Bioty, Barbour, Hitt, Flego, Wright,
Holbrook, March, Allen, Bernstein, Howard, Koonter, Crisenberry, and a Jane Doe)
in his complaint, but does not specifically list them as defendants nor provide
addresses for them. The Court shall treat them as defendants for purposes of this
decision.

                                        3
       A pro se civil rights complaint is to be construed liberally. Haines

v. Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as

well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). While this notice pleading

standard does not require detailed factual allegations, it does require
more than the bare assertion of legal conclusions. Twombly, 550 U.S. at

555.    Rule 8 “demands more than an unadorned, the defendant-

unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting

Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting

Twombly, 550 U.S. at 557). “Factual allegations must be enough to raise

a right to relief above the speculative level on the assumption that all the
allegations in the complaint are true (even if doubtful in fact).” Twombly,

550 U.S. at 555-56 (citations and footnote omitted).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that
(1) he or she was deprived of a right, privilege, or immunity secured by

                                      4
the federal Constitution or laws of the United States; and (2) the

deprivation was caused by a person acting under color of state law. Flagg

Bros. v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville, 583

F.3d 356, 364 (6th Cir. 2009); Brock v. McWherter, 94 F.3d 242, 244 (6th

Cir. 1996). Additionally, a plaintiff must allege that the deprivation of

his or her rights was intentional. Davidson v. Cannon, 474 U.S. 344, 348

(1986); Daniels v. Williams, 474 U.S. 327, 333-36 (1986). With these

standards in mind, the Court finds that Plaintiff’s complaint is subject to

summary dismissal in part.

                                   III.
     First, Plaintiff’s claims against certain defendants, including the

MDOC, Russell, Catherine, Bioty, Flego, Koonster, Griffes, Bush, Cargor,

Malloy, Poirer and Crisenberry, and MDOC directors, based upon their
supervisory roles over other defendants must be dismissed. It is well-

settled that a civil rights plaintiff must allege the personal involvement

of a defendant to state a claim under 42 U.S.C. § 1983 and that liability

cannot be based upon a theory of respondeat superior or vicarious

liability. See Monell v. Department of Social Svs., 436 U.S. 658, 691-92

(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009); see also Taylor
v. Michigan Dep't of Corrections, 69 F.3d 76, 80-81 (6th Cir. 1995)

(plaintiff must allege facts showing that the defendant participated,

condoned, encouraged, or knowingly acquiesced in alleged misconduct to
establish liability). Thus, to the extent that Plaintiff alleges that the

                                    5
afore-mentioned defendants, or any others, should be liable for another

individual’s conduct, he fails to state a claim upon which relief may be

granted. Any assertion that one or more of the defendants failed to

supervise an employee, should be vicariously liable for an employee’s

conduct, and/or did not sufficiently respond to the situation are

insufficient to state a claim under § 1983. See, e.g., Shehee v. Luttrell,

199 F.3d 295, 300 (6th Cir. 1999); see also Martin v. Harvey, 14 F. App’x

307, 309 (6th Cir. 2001).

     Second, to the extent that Plaintiff asserts that one or more of the

defendants, including Sindel, Dunham, Bradford, Stone, Russell,
Alexander, Griffes, Hawkins, Bush, Cargor, Malloy, Poirer, Bioty,

Barbour, Hitt, Koonter, and Crisenberry, violated his constitutional

rights by denying his grievances or complaints, he fails to state a claim
for relief. The First Amendment guarantees “the right of the people . . .

to petition the Government for a redress of grievances.” U.S. Const.

amend. I.    While a prisoner has a First Amendment right to file

grievances against prison officials, Herron v. Harrison, 203 F.3d 410, 415

(6th Cir. 2000), the First Amendment does not impose an affirmative

obligation on the government to consider, respond to, or grant any relief
on a petition for redress of grievances. Smith v. Arkansas State Hwy.

Employees, Local 1315, 441 U.S. 463, 464-65 (1979); Apple v. Glenn, 183

F.3d 477, 479 (6th Cir. 1999) (“A citizen’s right to petition the government
does not guarantee a response to the petition or the right to compel

                                     6
government officials to act on or adopt a citizen’s views.”). An inmate

does not have a constitutionally protected interest in a jail or prison

grievance procedure or the right to an effective procedure. Walker v.

Michigan Dep’t of Corrections, 128 F. App’x 441, 445 (6th Cir. 2005);

Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003) (citing cases). To

the extent that Plaintiff is dissatisfied with the investigation of his

complaints and the responses to his grievances, he fails to state a claim

upon which relief may be granted. See Carlton v. Jondreau, 76 F. App’x

642, 644 (6th Cir. 2003); Proctor v. Applegate, 661 F. Supp. 2d 743, 766-

67 (E.D. Mich. 2009) (Borman, J., adopting magistrate judge’s report).
     Third, Plaintiff appears to claim that certain defendants, namely

Martinez, Bradford, Summers, Schafer, Brown, and Bush, failed to

comply with the PREA in responding to his complaints of sexual
harassment or assault by fellow inmates. The problem with this claim is

that the PREA does not create a private cause of action for prisoners or

other individuals. See, e.g., Peterson v. Burris, et al., No. 14-CV-13000,

2016 WL 67528, *2 (E.D. Mich. Jan. 6, 2016) (citing cases and overruling

objections to magistrate judge’s report). Plaintiff thus fails to state a

claim upon which relief may be granted as to this issue.
     Fourth, to the extent that Plaintiff argues that several defendants,

namely Martinez, Umbarger, Crance, Cox, Keshia, Patton, McQueen,

Schafer, Alexander, Hawkins, and Malloy, made derogatory or
threatening remarks about him, his disability, and his food, such alleged

                                    7
verbal harassment and threats are insufficient to state a civil rights

claim under § 1983. See Ivey v. Wilson, 832 F.2d 950, 954-55 (6th Cir.

1987); see also Wingo v. Tenn. Dep't of Corr., 499 F. App’x 453, 455 (6th

Cir. 2012) (“Verbal harassment or idle threats by a state actor do not

create a constitutional violation and are insufficient to support a section

1983 claim for relief.”); Montgomery v. Harper, No. 5:14-CV-P38-R, 2014

WL 4104163, *2 (W.D. Ky. Aug. 19, 2014) (“[H]arassing or degrading

language by a prison official, while unprofessional and despicable, does

not amount to a constitutional violation.”). The Sixth Circuit has held

that even more serious verbal threats by a corrections officer, including
a threat to assault an inmate do not violate an inmate’s constitutional

rights. Miller v. Wertanen, 109 F. App’x 64, 65 (6th Cir. 2004). Verbal

threats and abuse made in retaliation for filing grievances are also not
actionable. Carney v. Craven, 40 F. App’x 48, 50 (6th Cir. 2002). Under

these relevant authorities, therefore, Plaintiff fails to state a claim upon

which relief may be granted. Plaintiff’s claims against these defendants

involving verbal harassment must therefore be dismissed.

     Fifth,    Plaintiff’s   allegations   of   food   tampering   and   the

destruction/falsification of his medical records must be dismissed because
those claims are purely speculative and he fails to allege facts to support

such claims.     It is well-established that conclusory allegations are

insufficient to state a civil rights claim under § 1983. Iqbal, 556 U.S. at
678; Twombly, 550 U.S. at 555-57; Crawford-El v. Britton, 523 U.S. 574,

                                      8
588 (1998); Moldowan v. City of Warren, 578 F.3d 351, 390-91 (6th Cir.

2009). Plaintiff fails to state a claim upon which relief may be granted

as to these issues.

     Sixth, Plaintiff fails to state an access to the courts claim in his

complaint.   Plaintiff asserts that he has been denied copies of legal

documents and medical records or that his access to such records has

been delayed, and that his access to J-Pay and other resources has been

limited due to his placement on blue card status and contends that such

actions violate his right of access to the courts. Prisoners, including

indigent prisoners, have a constitutional right of access to the courts
which the states have an affirmative duty to protect. Bounds v. Smith,

430 U.S. 817, 821-25 (1977). A prisoner’s right of access to the courts is

limited to direct criminal appeals, habeas corpus applications, and civil
rights claims challenging the conditions of confinement. See Lewis v.

Casey, 518 U.S. 343, 355 (1996); Thaddeus-X v. Blatter, 175 F.3d 378, 391

(6th Cir. 1999). This right of access requires prison authorities to provide

either the legal tools necessary for inmates to represent themselves, e.g.,

a state-provided law library, or the assistance of legally-trained

personnel. See Holt v. Pitts, 702 F.2d 639, 640 (6th Cir. 1983) (citations
omitted). To prevail on a §1983 claim concerning the denial of access to

the courts, a plaintiff must make some showing of prejudice or actual

injury as a result of the challenged conduct. See Lewis v. Casey, 518 U.S.
343, 351 (1996). This can be established by showing that the deprivation

                                     9
resulted in “the late filing of a court document or the dismissal of an

otherwise meritorious claim.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th

Cir. 1996). Plaintiff makes no such showing. He does not identify court

cases or their legal bases, nor does he show that the lack of access to

materials or resources resulted in a late filing or the dismissal of a

meritorious claim. He merely alleges, in conclusory fashion, that he has

been prejudiced. Plaintiff thus fails to state a denial of access to the

courts claim in his complaint.

     Seventh, Plaintiff fails to state a conspiracy claim in his complaint.

In his pleadings, he alleges that several defendants, particularly Dillay,
Martinez, Umbarger, Crance, Bradford, Alexander, Hawkins, Bush,

Cargor, and Malloy, engaged in a conspiracy against him. To state a

conspiracy claim under § 1983, a plaintiff must show: (1) a single plan,
(2) that the alleged co-conspirator shared in the general conspiratorial

objective, and (3) that an overt act was committed in furtherance of the

conspiracy that deprived the plaintiff of his civil rights. Hooks v. Hooks,

771 F.2d 935, 943-44 (6th Cir. 1985); see also Memphis, TN Area Local v.

City of Memphis, 361 F.3d 898, 905 (6th Cir. 2004). A plaintiff must plead

the conspiracy with some specificity. In this case, Plaintiff’s conspiracy
claims are vague and conclusory without specific factual allegations. As

noted, conclusory allegations are insufficient to state a claim under §

1983, Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555-57; Crawford-El,
523 U.S. at 588; Moldowan, 578 F.3d at 390-91, including a conspiracy

                                    10
claim, see Horton v. Martin, 137 F. App’x 773 (6th Cir. 2005); Gutierrez v.

Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987). Plaintiff fails to state a

conspiracy claim against any of the defendants in his complaint.

      Eighth, to the extent that Plaintiff raises charges of attempted

murder, accessory after the fact, obstruction of justice, or other criminal

conduct in his complaint as a basis for relief, he fails to state a claim upon

which relief may be granted. Such charges arise from criminal statutes

which generally do not provide a private cause of action for citizens. See,

e.g., Cental Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A.,

511 U.S. 164, 190 (1994); Young v. Overly, No. 17-6242, 2018 WL
5311408, *2 (6th Cir. July 2, 2018) (federal law); Lowell R. Fisher, DO v.

WA Foote Mem. Hosp., 261 Mich. App. 727, 730, 683 N.W.2d 248 (2004)

(state law). Plaintiff does not have standing to file a criminal complaint
against the defendants. A private citizen “lacks a judicially cognizable

interest in the prosecution or non-prosecution of another.” Diamond v.

Charles, 476 U.S. 54, 63 (1986). Private citizens, whether or not they are

incarcerated, cannot compel the criminal prosecution of another. Id. at

64–65.   Decisions regarding who to criminally prosecute and what

charges to bring rest within a prosecutor’s discretion. Bordenkircher v.
Hayes, 434 U.S. 357, 364 (1978). Plaintiff thus fails to state a claim upon

which relief may be granted as to such charges.

      Ninth, to the extent that Plaintiff alleges that any of the defendants
have acted negligently with respect to the conditions of his confinement,

                                     11
he fails to state a claim upon which relief may be granted. It is well-

settled that negligent conduct does not rise to the level of a constitutional

violation under § 1983. See Collins v. City of Harker Hghts., 503 U.S. 115

(1992); Daniels v. Williams, 474 U.S. 327, 330 (1986); Estelle v. Gamble,

429 U.S. 97, 106 (1976) (“Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner....”);

Colvin v. Caruso, 605 F.3d 282, 293-94 (6th Cir. 2010) (negligent failure

to provide kosher meal fails to state a claim under § 1983). Any claims

of mere negligence must therefore be dismissed.

     Tenth, Plaintiff’s complaint against the defendants must also be
dismissed in part on the basis of immunity. Plaintiff sues the defendants

in their official capacities and seeks monetary damages as relief. The

Eleventh Amendment, however, bars civil rights actions against a state
and its agencies and departments unless the state has waived its

immunity and consented to suit or Congress has abrogated that

immunity. Will v. Michigan Dep't of State Police, 491 U.S. 58, 66 (1989).

“The state of Michigan . . . has not consented to being sued in civil rights

actions in the federal courts,” Johnson v. Unknown Dellatifa, 357 F.3d

539, 545 (6th Cir. 2004) (citing Abick v. Michigan, 803 F.2d 874, 877 (6th
Cir. 1986)), and Congress did not abrogate state sovereign immunity

when it passed § 1983. Chaz Const., LLC v. Codell, 137 F. App’x 735, 743

(6th Cir. 2005). Eleventh Amendment immunity “bars all suits, whether
for injunctive, declaratory or monetary relief against a state and its

                                     12
agencies.” McCormick v. Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012)

(quoting Thiokol Corp. v. Dep’t of Treasury, 987 F.2d 376, 381 (6th Cir.

1993)). Eleventh Amendment immunity applies to state employees who

are sued in their official capacities. See Colvin v. Caruso, 605 F.3d 282,

289 (6th Cir. 2010) (citing Cady v. Arenac Co., 574 F.3d 334, 344 (6th Cir.

2009)). Because the defendants include the MDOC, MDOC employees,

and state personnel and those defendants are sued in their official

capacities, they are entitled to Eleventh Amendment immunity. See

Johnson, 357 F.3d at 545.      Plaintiff’s claims for monetary damages

against the defendants in their official capacities must therefore be
dismissed.

      Lastly, the Court finds that Plaintiff’s claims against the remaining

defendants concerning the alleged lack of proper medical care and
accommodation, including those claims based upon MDOC and prison

policies and customs, the alleged exposure to allergenic foods (carrots)

and lack of sufficient food and water, discrimination based upon

disability, alleged assaults by fellow inmates and a corrections officer,

and alleged retaliation for the filing of complaints and grievances are not

subject to summary dismissal. While Plaintiff may or may not ultimately
prevail on those claims, he has pleaded sufficient facts to state such

potential claims for relief.




                                    13
                                   IV.

     For the reasons stated, the Court concludes that Plaintiff fails to

state a claim upon which relief may be granted under 42 U.S.C. § 1983

as to his claims based upon supervisory liability, the denial of his

grievances or complaints, the failure to act under the PREA, verbal

harassment, food tampering, the destruction/falsification of medical

records, his access to the courts, criminal statutes, conspiracy, and

negligence. Accordingly, the Court DISMISSES those claims pursuant

to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). As a result of this dismissal,

the following defendants, Catherine, Cox, Keshia, Patton, McQueen,
Summers,    Schafer,   Bioty,   Barbour,   Hitt,   Cargor,     Malloy,   and

Crisenberry, no longer have any claims pending against them and are

DISMISSED from this action.
     The Court further concludes that the defendants, the MDOC and

its employees, are entitled to Eleventh Amendment immunity.

Accordingly, the Court DISMISSES Plaintiff’s claims for monetary

damages against the defendants in their official capacities.

     Additionally, the Court concludes that Plaintiff’s claims against the

remaining defendants concerning the alleged lack of proper medical care
and accommodation, including those claims based upon prison policies

and customs, the claims concerning his exposure to allergenic foods

(carrots) and his access to sufficient food and water, the claims of
discrimination based upon disability, the claims involving assaults by

                                   14
fellow prisoners and a corrections officer, and the claims concerning

alleged retaliation for the filing of complaints and grievances survive the

Court’s initial screening under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A and

are not subject to summary dismissal.

     Lastly, the Court concludes that an appeal from this decision

cannot be taken in good faith. See 28 U.S.C. § 1915(a)(3); Coppedge v.

United States, 369 U.S. 438, 445 (1962).



IT IS SO ORDERED.


Dated: October 18, 2019




                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    15
